DETAILED ACTION
Applicant has amended claims 1, 12 in the filed amendment on 10/27/2022. Claim 1-6, 12-18 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in new group of rejection(s).
Applicant argued that Bender and Berman fail to teach “instructions to traverse the inode table and extract attributes from each inode in the inode table, the extracted attributes including an object identifier and a time attribute from each of the inodes of the inode table”.
In response to Applicant’s argument, claims are rejected under new ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al (or hereinafter “Bender”) (US 20180307705) in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Bomma et al (or hereinafter “Bo”) (US 20100070469).
As to claim 1, Bender teaches non-transitory machine readable medium storing instructions executable by a processing resource, the non-transitory machine readable medium (fig. 2, paragraphs 32-33, 53) comprising: 
“instructions to receive an indication to identify file system objects of a file system for generating an initial baseline of the file system” as instructions (paragraph 53) to receive a request as indication to identify data blocks of a file system for restoring a clone file parent of a file system as generating an initial baseline of the file system (abstract, paragraphs 6, 42-43, 47).  The data blocks are represented as file system objects;
“instructions to, responsive to the indication, retrieve an inode table of the file system” as instructions (paragraph 53), responsive to the request, to read inode table 304 (figs. 3, 5) e.g.,  extract information 400 as attributes for comparing the information includes file name or file identifier and timestamp as time attribute from each inode of inodes of the table 304 with each file found in clone tree (figs. 4-5, 13 paragraphs 35, 45). 
In particularly, FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303.  The  clone management table 304 contains one or more entries per parent file or clone file.  A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203.  File name 401 is the unique identifier of the file system object (parent file or clone file).  File name 401 is the full qualifying path of the file.  File inode number 402 is the inode number of the file.  File size 403 is the logical size of the file in file system blocks, i.e., the number of blocks that the parent at the root of a clone file tree (root parent file) uses in the file system.  File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored.  The file inode data 404 includes permissions, timestamps, access control list (ACL), and extended attributes (EA).  File inode data 404 is sometimes called a binary large object block (BLOB).  Block offset 405 is the offset of a unique data block in the clone file referenced by file name 401 to a predetermined location.  Block length 406 is the length of a unique data block in the clone file.  Parent file inode number 407 is the inode number of the parent file to file name 401 (paragraph 35). 
In step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds.  For each parent or child clone file found, backup and restore server 303 collects: parent inode number (0 if no parent exists), a list of unique block sequences with offset and length, a depth in clone tree, and a child count.  For each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45), “wherein the inode table includes inodes corresponding respectively to the file system objects” as the inode table includes inodes corresponding respectively to the file system blocks or files as file system objects (paragraphs 6, 30, 35-36, fig.5); 
“instructions to traverse the inode table and extract attributes from each inode in the inode table, the extracted attributes including an object identifier and a time attribute from each of the inodes of the inode table” as instructions (paragraph 53) to search  table 304 (paragraphs 42-43) and extract information 400 in table 304 as attributes including file name or file identifier attribute and timestamp as time attribute from each inode of inodes of the table 304 for comparing each file found in clone tree (figs. 4-5, 13 paragraphs 35, 45-46). Search is not traverse.
In particularly, FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303.  The  clone management table 304 contains one or more entries per parent file or clone file.  A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203.  File name 401 is the unique identifier of the file system object (parent file or clone file).  File name 401 is the full qualifying path of the file.  File inode number 402 is the inode number of the file.  File size 403 is the logical size of the file in file system blocks, i.e., the number of blocks that the parent at the root of a clone file tree (root parent file) uses in the file system.  File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored.  The file inode data 404 includes permissions, timestamps, access control list (ACL), and extended attributes (EA).  File inode data 404 is sometimes called a binary large object block (BLOB).  Block offset 405 is the offset of a unique data block in the clone file referenced by file name 401 to a predetermined location.  Block length 406 is the length of a unique data block in the clone file.  Parent file inode number 407 is the inode number of the parent file to file name 401 (paragraph 35). 
In step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds.  For each parent or child clone file found, backup and restore server 303 collects: parent inode number (0 if no parent exists), a list of unique block sequences with offset and length, a depth in clone tree, and a child count.  For each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45);
“object identifiers included in the attributes extracted from each of the inodes” as file names or file inode numbers as object identifiers included in attributes such as file name attributes or file inode number attributes extracted from inodes of table 304 (figs. 4-5, 13, paragraphs 35, 45-47) for comparing with each clone file found, e.g., for each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45).  The information in clone table 304 includes file names in file name attribute, file inode numbers in the file inode number attribute and BLOBs in the file inode data attributes (paragraph 45).    Inodes store the attributes and disk block location(s) of the file system object's data (paragraph 30).
In particularly:  inode values e.g., 001-003 are included in the inode number attribute and file name values e.g., file A, file B and file C  are included in the file name attribute.  The inode number attribute and file name attribute are included in inodes or entries in the clone management table 304 (figs. 9-10, paragraphs 5, 34, 39-40). 
Before performing the backup operation (fig. 13), the server 303  traverses the file system and collects information on the clone files that it finds. For  each parent or child clone file found, the inode values and file name values are extracted from inodes or entries in the clone management table 304, e.g.,  compared with  the information that it has collected on each parent or clone file that it has found: If an entry in clone management table 304 for each clone file exists and all the values in the entry are equal to the values found in the file system (paragraph 45).
For example, at step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds. For each parent or child clone file found, the backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 and takes the following actions: If an entry in clone management table 304 for the clone file exists and all the values in the entry are equal to the values found in the file system, update the time stamp with backup start time in the clone management table 304 and do not backup the file (paragraph 45).
Inodes store the attributes and disk block location(s) of the file system object's data. File system object attributes may include manipulation metadata (e.g., change, access, and modify times), as well as owner and permission data (e.g., group-id, user-id, and permissions) (paragraph 5).  The information about one or more inodes is included in the information in the clone management table that is used to manage clone files and the backup and restoration of clone files and clone file trees. (paragraph 30).
 FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303. A clone management table 304 contains one or more entries per parent file or clone file. A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203. File name 401 is the unique identifier of the file system object (parent file or clone file). File name 401 is the full qualifying path of the file. File inode number 402 is the inode number of the file. File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored. (paragraph 35).
The above information shows that the inode values e.g., 001-003 in file inode number and file name values e.g., inode file A, file B and file C in the file name are extracted from the inodes or entries in the table 304 (figs. 9-10) for comparing with collects information on the clone files. 
In this case: the inode values e.g., 001-003 in file inode number or/and file name values e.g., inode file A, file B and file C in the file name are represented as object identifiers.  The file name and file inode number are represented as attributes. Inodes or entries in the table 500, 900, 100 are represented as inodes;
“a service that generates the initial baseline of the file system using the compilation” as backup and restore server 303 of FIG. 3 as a service restores as generates a clone file parent of the file system using the inode table 304 (abstract, paragraphs 43, 47-48) that is not a compilation.
Bender does not explicitly teach the claimed limitation:
to traverse the inode table;
instructions to provide a compilation of object identifiers to a service; the compilation.
However, Bender teaches limitation “inode table” as inode table 304 (abstract, paragraphs 43, 47-48).
Bo teaches the claimed limitation “instructions to traverse the inode table and extract attributes from each inode in the inode table” as instructions (paragraph 54) to traverse through corresponding inode data structures as inodes located in physical file system 350 (paragraph 52) that indicates traverse the physical file system 350 as the inode table and extracts file attributes from the corresponding inode data structures as inodes, such as segment control blocks, file size, etcetera (step 1050) (paragraph 52);
“the attributes extracted from each of the inodes” as the attributes extracted from each of the inodes (paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Bo’s system to Bender’s system in order to   protect the file system by copying files of file system to another media and further to synchronize data in a memory by using extracted metadata efficiently.
4Berman teaches the claimed limitations:
instructions to provide a compilation of object identifiers to a service that generates the initial baseline of the file system using the compilation as instructions (paragraph 55) to send file system metadata image (inode data) of file inode numbers to the backup server e.g., the backup and restore server (fig. 3) as a service (paragraphs 15, 38).  The backup and restore server 303 of FIG. 3 restores as generates a clone file parent of the file system using the inode table 304 (abstract, paragraphs 43, 47-48).
In particularly:
A file system metadata image (inode data) is constructed for backup and must be sent to the backup server (paragraph 15).  The metadata image includes an entry 50 for each file system object, e.g., file, directory, in the file system 4 being backed-up (fig. 2, paragraph 38).  The file system  has files in a directory structure (paragraph 31). The backup-restore system 8 creates (at block 194) a directory structure of directories for the file system 4 from the entries for directories in the metadata image 28 (paragraph 45, fig. 7).  
Fig. 2, each entry 50 of entries in the 28 for each file system object, e.g., file, directory, in the file system 4 is backed-up.  The entry 50 includes an inode number 52 identifying the file system object; a parent inode 54 identifying a parent directory in which the file system object identified by inode number 52 is immediately included; time stamps 56 indicating a time the identified file system object was accessed, modified, created, etc; permissions 58 (paragraph 38).
The backup and restore server 303 can restore a clone file parent (that has been lost or corrupted) to its clone file tree by analyzing information about the clone file parent in clone management table 304 (paragraph 43). The metadata image includes entries for directories of file system (paragraphs 45-47).  
In this case: the metadata image of file inode numbers in entries 50 is represented a compilation of object identifiers.  The file inode numbers in entries 50 are represented as object identifiers.  The clone file parent of the file system or the directory structure of directories for the file system 4  is represented as the initial baseline of the file system;
 “instructions to receive an indication to identify file system objects of a file system for generating an initial baseline of the file system” as operations to receive a request to identify files of a file system for generating a directory structure of directories of the file system (paragraphs 45-47; fig. 7). 
“the inode table” as metadata image 28 that includes inode entries (fig. 2, paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Berman’s system to Bender’s system in order to  to protect the file system by copying files of file system to the backup media when file system is corrupted,  the system can restore a point-in-time image of the file system from a backup, to allow a rapid restoring of large file systems, and further to improve techniques for backup and restore of objects in a file system. 

As to claims 4, 16, Bender and Berman teach the claimed limitation “wherein the service to which the compilation is provided is a replication service of a disaster recovery system, and the initial baseline generated by the replication service is a baseline replication of the file system objects corresponding to the object identifiers of the compilation” as backup restore system or backup server as the service to which the metadata image is provided (Berman: paragraph 15) is a replication service of the disaster restore system  (Berman: fig. 1, paragraphs 5, 7, 31, 52).  The file system metadata image (inode data) of file inode numbers as a compilation of object identifiers included in entries as attributes to the backup server as a service (Berman: paragraphs 38-39, 42) that create a directory structure of directories for file system using the metadata image as compilation.  The metadata image includes entries for directories of file system (Berman: paragraph 45).   Backup and restore server 303 can restore a clone file child (that has been lost or corrupted) to its clone file parent in a clone file tree by analyzing information about the clone file child in clone management table 304 (Bender: paragraph 42).  

Claim 12 has the same claimed limitation subject matter as discussed in claim 1; thus claim 12 is rejected under the same reason as discussed in claim 1.  In addition, Bender and Berman further teach limitation “a processing resource; and a non-transitory machine readable medium storing instructions executable by the processing resource to” as computer node is a file server  (Bender: paragraphs 32, 34, fig. 2) as a processing resource; and a non-transitory machine readable medium storing instructions executable by computer node (Bender: paragraphs 52-53) and  backup server as processing resource; and memory storing functions executable by primary system (Berman: fig. 1, paragraphs 37, 55).

As to claim 13, Bender, Berman teach the claimed limitation “a physical storage medium on which the file system is stored” as a memory as a physical storage medium on which file system is stored (Berman: fig. 1, paragraphs 31, 36-37; Bender: paragraphs 52-54).

Claims 2, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Duttagupta et al (or hereinafter “Du”) (US 20190034507) and Brockway et al (or hereinafter “Brock”) (US 20110093471). 

As to claims 2,14, Bender, Berman teaches the claimed limitation  “wherein the service is to generate the initial baseline of the file system using the compilation or wherein the non-transitory machine readable medium stores instructions corresponding to the service and executable by the processing resource to generate the initial baseline of the file system using the compilation” as the non-transitory machine readable medium stores instructions corresponding to the service and executable by the processing resource to generate the parent of the file system using the metadata table that is not compilation (Bender: paragraphs 6, 44-47).  A backup server as service is to generate the directory structure of file system using the metadata image as compilation (Berman: fig. 7, paragraphs 45-47).  
Bender does not explicitly teach the claimed limitation “instead of using a list of object identifiers produced by walking a namespace of the file system”.
Brock teaches the claimed limitation “wherein the service is to generate the initial baseline of the file system using the compilation instead of using a list of object identifiers produced by walking a namespace of the file system or 
to generate the initial baseline of the file system using the compilation instead of using a list of object identifiers produced by walking a namespace of the file system” as the system creates an archive copy or copies 130 of their data from an original data set without using primary system resources such as resources near or located within the file system 110, (e.g., by creating the archive copy of the data from the secondary copies 122, 124, 126) (paragraphs 59-60).  The primary system resources are not a list of object identifiers.  
Du teaches the claimed limitation “a list of object identifiers produced by walking a namespace of the file system” as creating a list of object identifiers by walking a tree data structure of file system (paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Brock’s teaching and Du’s teaching to Bender’s system in order to permit faster recovery of a client, to prevent loss of data in the event a problem occurs with the data stored in primary storage and further to provide a faster and efficient way to replicate data.

Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Atkin et al (US 20090228511).
As to claims 3, 15, Bender does not explicitly teach the claimed limitation wherein the non-transitory machine readable medium stores instructions executable by the processing resource to exclude from the compilation object identifiers associated with inodes having time attributes that do not comply with a time boundary of the initial baseline specified in the indication or 
instructions to exclude, from the compilation, object identifiers associated with inodes having time attributes that do not comply with a time boundary of the initial baseline specified in the indication.
However, Bender teaches inodes having time attributes (figs. 4-5, paragraph 35, 45) and receiving a request as an indication (fig. 13).  Berman teaches a backup server as service is to generate the directory structure of file system using the metadata image of inode numbers as object identifiers (Berman: fig. 7, paragraph 45).  
Atkin teaches discard, from metadata tree 400 metadata as complilation, objects associated with inodes 408, 410 (fig. 4, paragraphs 45, 49) having timestamps greater than timestamp of suberblock version specified in the metadata operations as an indication (figs. 4-5, paragraphs 49, 51-54). In particularly, in step 504, metadata operations are received at metadata cache 116.  Such metadata operations may include a new version of a superblock, such as superblock 416 of FIG. 4.  The new version of the superblock is based on a bottom up write of file system 108 by commit server 112.  Commit server 112 processes this metadata in batches according to timestamp order.  The commit server 112 generates a superblock (e.g., root block) timestamp for the batch that is the timestamp of the newest piece of metadata in the batch.  The commit server 112 writes the modified blocks in file system 108 from the bottom up according to the tree of file system 108 as discussed above.  The superblock of file system 108 is necessarily the last block written and is passed to the metadata cache 116 at an appropriate time (e.g., when fetched) (paragraph 51).
In step 506, metadata objects are designated as stale, as appropriate based on the timestamp of the received superblock.  That is, any dirty metadata objects with a timestamp that is older than the received superblock's timestamp is designated as stale (paragraph 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Atkin’s teaching to Bender’s system in order to allow concurrent modifications to different parts of the tree in order to offer better performance and further to reduce in storage requirements makes systems useful for high capacity storage.  

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Collins et al (or hereinafter “Collins”) (US 20150339314)
As to claims 5, 17, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is an archival service, and the initial baseline generated by the archival service is an initial checksum baseline of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches backup server to which the metadata image is provided is archival service (Berman: fig. 1, paragraphs 15, 44-45) and the directory structure as the initial baseline generated by the backup server is structure of the file system files corresponding to inode numbers of the metadata image (Berman: paragraphs 44-45, figs. 2-5, 7, 44-45).  The directory structure is not an initial checksum baseline.
Collins teaches the claimed limitation “an initial checksum baseline of the file system objects” a checksum version of file system hierarchy of objects as an initial checksum baseline of the file system objects that include entries processed based on checksum (paragraphs 64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Collins’s teaching to Bender’s system in order to increase data storage efficiency of a replication system includes receiving an update to a file system.

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Ignatius (US 20150242284)
As to claims 5, 17, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is an archival service, and the initial baseline generated by the archival service is an initial checksum baseline of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches backup server to which the metadata image is provided is archival service (Berman: fig. 1, paragraphs 15, 44-45) and the directory structure as the initial baseline generated by the backup server is structure of the file system files corresponding to inode numbers of the metadata image (Berman: paragraphs 44-45, figs. 2-5, 7, 44-45).  The directory structure is not an initial checksum baseline.
Ignatius teaches the claimed limitation “an initial checksum baseline of the file system objects” as a checksum backup of file system elements (paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Ignatius’s system to Bender’s system in order to allow a user restore a version of file or file system when computer system is crashed.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Allen (US 10089373).
As to claim 6, Bender does not explicitly teach the claimed limitation “ wherein the service to which the compilation is provided is metadata scraping service”.
Berman teaches backup server to which metadata image is sent is backup service (Berman: paragraphs 15, 45) that is not metadata scraping service.  Allen teaches metadata replication system includes an ingester that scrapes or receives service data including metadata values for service objects from various services.(abstract, col. 3, lines 65-67; col. 4, lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Allen’s teaching to Bender’s system in order to replicate a portion of the metadata values through a write intake to a storage cluster and further to provide approaches to replicating service metadata in a scalable manner on a wide scale and enabling that metadata to be available to clients for query access. 

Claims 6, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Bo and further in view of Borthakur et al (or hereinafter “Borth”) (US 20060059204).
As to claim 6, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is metadata scraping service”.
Berman teaches backup server to which the image is provided is backup service (Berman: paragraph 15).  The backup service is not metadata scraping service. Bo teaches an index of file system files as a metadata index of the file system objects that is created includes names of files and is represented (paragraph 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Bo’s teaching to Bender’s system in order to quickly identify file system content satisfying the given search pattern, and to provide the names of files satisfying the given search pattern.
 As to claim 18, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is metadata scraping service, the initial baseline generated by the metadata 9072080216/509470 5scraping service is a metadata index of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches the claimed limitations:
 “wherein the service to which the compilation is provided is metadata scraping service” as backup server to which the image is provided is backup service (Berman: paragraph 15).  The backup service is not metadata scraping service;
“the initial baseline generated by the metadata 9072080216/509470 5scraping service is a metadata index of the file system objects corresponding to the object identifiers of the compilation” as the directory structure of file system is generated by the backup server is directory structure of files corresponding  inode numbers of the metadata image as object identifiers (Berman: figs. 2-4, 7, paragraphs 38, 42, 45).  The directory structure of file system is not a metadata index.
Borth teaches the claimed limitations:
 “metadata scraping service” as an index of file system files as a metadata index of the file system objects that is created includes names of files and is represented (paragraph 62);
“a metadata index of the file system objects” as a search engine for constructing index (paragraph 7) as metadata scraping service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Borth’s teaching to Bender’s system in order to improve search performance, some search technologies employ indexing of the target data to be searched (e.g., file data), through which desired content may be more readily accessed. quickly identify file system content satisfying the given search pattern, and to provide the names of files satisfying the given search pattern.

Claims 1, 4, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al (or hereinafter “Bender”) (US 20180307705) in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Guarraci (or hereinafter “Gua”) (US 20130297658).
As to claim 1, Bender teaches non-transitory machine readable medium storing instructions executable by a processing resource, the non-transitory machine readable medium (fig. 2, paragraphs 32-33, 53) comprising: 
“instructions to receive an indication to identify file system objects of a file system for generating an initial baseline of the file system” as instructions (paragraph 53) to receive a request as indication to identify data blocks of a file system for restoring a clone file parent of a file system as generating an initial baseline of the file system (abstract, paragraphs 6, 42-43, 47).  The data blocks are represented as file system objects;
“instructions to, responsive to the indication, retrieve an inode table of the file system” as instructions (paragraph 53), responsive to the request, to read inode table 304 (figs. 3, 5) e.g.,  extract information 400 as attributes for comparing the information includes file name or file identifier and timestamp as time attribute from each inode of inodes of the table 304 with each file found in clone tree (figs. 4-5, 13 paragraphs 35, 45). 
In particularly, FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303.  The  clone management table 304 contains one or more entries per parent file or clone file.  A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203.  File name 401 is the unique identifier of the file system object (parent file or clone file).  File name 401 is the full qualifying path of the file.  File inode number 402 is the inode number of the file.  File size 403 is the logical size of the file in file system blocks, i.e., the number of blocks that the parent at the root of a clone file tree (root parent file) uses in the file system.  File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored.  The file inode data 404 includes permissions, timestamps, access control list (ACL), and extended attributes (EA).  File inode data 404 is sometimes called a binary large object block (BLOB).  Block offset 405 is the offset of a unique data block in the clone file referenced by file name 401 to a predetermined location.  Block length 406 is the length of a unique data block in the clone file.  Parent file inode number 407 is the inode number of the parent file to file name 401 (paragraph 35). 
In step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds.  For each parent or child clone file found, backup and restore server 303 collects: parent inode number (0 if no parent exists), a list of unique block sequences with offset and length, a depth in clone tree, and a child count.  For each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45), “wherein the inode table includes inodes corresponding respectively to the file system objects” as the inode table includes inodes corresponding respectively to the file system blocks or files as file system objects (paragraphs 6, 30, 35-36, fig.5); 
“instructions to traverse the inode table and extract attributes from each inode in the inode table, the extracted attributes including an object identifier and a time attribute from each of the inodes of the inode table” as instructions (paragraph 53) to search table 304 (paragraphs 42-43) and extract information 400 in table 304 as attributes including file name or file identifier attribute and timestamp as time attribute from each inode of inodes of the table 304 for comparing each file found in clone tree (figs. 4-5, 13 paragraphs 35, 45-46). Search is not traverse.
In particularly, FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303.  The  clone management table 304 contains one or more entries per parent file or clone file.  A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203.  File name 401 is the unique identifier of the file system object (parent file or clone file).  File name 401 is the full qualifying path of the file.  File inode number 402 is the inode number of the file.  File size 403 is the logical size of the file in file system blocks, i.e., the number of blocks that the parent at the root of a clone file tree (root parent file) uses in the file system.  File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored.  The file inode data 404 includes permissions, timestamps, access control list (ACL), and extended attributes (EA).  File inode data 404 is sometimes called a binary large object block (BLOB).  Block offset 405 is the offset of a unique data block in the clone file referenced by file name 401 to a predetermined location.  Block length 406 is the length of a unique data block in the clone file.  Parent file inode number 407 is the inode number of the parent file to file name 401 (paragraph 35). 
In step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds.  For each parent or child clone file found, backup and restore server 303 collects: parent inode number (0 if no parent exists), a list of unique block sequences with offset and length, a depth in clone tree, and a child count.  For each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45);
“object identifiers included in the attributes extracted from each of the inodes” as file names or file inode numbers as object identifiers included in attributes such as file name attributes or file inode number attributes extracted from inodes of table 304 (figs. 4-5, 13, paragraphs 35, 45-47) for comparing with each clone file found, e.g., for each clone file found, backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 (paragraph 45).  The information in clone table 304 includes file names in file name attribute, file inode numbers in the file inode number attribute and BLOBs in the file inode data attributes (paragraph 45).    Inodes store the attributes and disk block location(s) of the file system object's data (paragraph 30).
In particularly:  inode values e.g., 001-003 are included in the inode number attribute and file name values e.g., file A, file B and file C  are included in the file name attribute.  The inode number attribute and file name attribute are included in inodes or entries in the clone management table 304 (figs. 9-10, paragraphs 5, 34, 39-40). 
Before performing the backup operation (fig. 13), the server 303  traverses the file system and collects information on the clone files that it finds. For  each parent or child clone file found, the inode values and file name values are extracted from inodes or entries in the clone management table 304, e.g.,  compared with  the information that it has collected on each parent or clone file that it has found: If an entry in clone management table 304 for each clone file exists and all the values in the entry are equal to the values found in the file system (paragraph 45).
For example, at step 1309, before performing a backup operation, backup and restore server 303 traverses the file system and collects information on the clone files that it finds. For each parent or child clone file found, the backup and restore server 303 compares the information that it has collected on the clone file that it has found with information in clone management table 304 and takes the following actions: If an entry in clone management table 304 for the clone file exists and all the values in the entry are equal to the values found in the file system, update the time stamp with backup start time in the clone management table 304 and do not backup the file (paragraph 45).
Inodes store the attributes and disk block location(s) of the file system object's data. File system object attributes may include manipulation metadata (e.g., change, access, and modify times), as well as owner and permission data (e.g., group-id, user-id, and permissions) (paragraph 5).  The information about one or more inodes is included in the information in the clone management table that is used to manage clone files and the backup and restoration of clone files and clone file trees. (paragraph 30).
 FIG. 4 depicts a detail of information 400 in an entry in clone management table 304 that is stored on backup and restore server 303. A clone management table 304 contains one or more entries per parent file or clone file. A parent file or clone file has an entry in clone management table 304 for each its blocks of data in distributed file system 203. File name 401 is the unique identifier of the file system object (parent file or clone file). File name 401 is the full qualifying path of the file. File inode number 402 is the inode number of the file. File inode data 404 is file metadata that is included in the inode and enables the file to be managed and restored. (paragraph 35).
The above information shows that the inode values e.g., 001-003 in file inode number and file name values e.g., inode file A, file B and file C in the file name are extracted from the inodes or entries in the table 304 (figs. 9-10) for comparing with collects information on the clone files. 
In this case: the inode values e.g., 001-003 in file inode number or/and file name values e.g., inode file A, file B and file C in the file name are represented as object identifiers.  The file name and file inode number are represented as attributes. Inodes or entries in the table 500, 900, 100 are represented as inodes;
“a service that generates the initial baseline of the file system using the compilation” as backup and restore server 303 of FIG. 3 as a service restores as generates a clone file parent of the file system using the inode table 304 (abstract, paragraphs 43, 47-48) that is not a compilation.
Bender does not explicitly teach the claimed limitation:
to traverse the inode table;
instructions to provide a compilation of object identifiers to a service; the compilation.
However, Bender teaches limitation “inode table” as inode table 304 (abstract, paragraphs 43, 47-48).
Gua teaches the claimed limitations:
 “instructions to traverse the inode table and extract attributes from each inode in the inode table” as instructions (paragraph 146) to traverse the tree and extract metadata as attributes from each node in the tree (paragraphs 115-117, paragraph 5B).  Tree that includes nodes as data structures (fig. 2A, paragraph 72) is represented as  inode table.  The nodes that are data structures (fig. 2A, , paragraph 72) are represented as inodes;
“the attributes extracted from each of the inodes” as attributes extracted from each of the inodes (paragraphs 115-117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Gua’s system to Bender’s system in order to    sure that all the user updates are appropriately saved and protected against potential file loss and/or unauthorized access, and further to access to the updated data at the computing device more quickly.
4Berman teaches the claimed limitations:
instructions to provide a compilation of object identifiers to a service that generates the initial baseline of the file system using the compilation as instructions (paragraph 55) to send file system metadata image (inode data) of file inode numbers to the backup server e.g., the backup and restore server (fig. 3) as a service (paragraphs 15, 38).  
In particularly:
A file system metadata image (inode data) is constructed for backup and must be sent to the backup server (paragraph 15).  The metadata image includes an entry 50 for each file system object, e.g., file, directory, in the file system 4 being backed-up (fig. 2, paragraph 38).  The file system  has files in a directory structure (paragraph 31). The backup-restore system 8 creates (at block 194) a directory structure of directories for the file system 4 from the entries for directories in the metadata image 28 (paragraph 45, fig. 7).  
Fig. 2, each entry 50 of entries in the 28 for each file system object, e.g., file, directory, in the file system 4 is backed-up.  The entry 50 includes an inode number 52 identifying the file system object; a parent inode 54 identifying a parent directory in which the file system object identified by inode number 52 is immediately included; time stamps 56 indicating a time the identified file system object was accessed, modified, created, etc; permissions 58 (paragraph 38).
The backup and restore server 303 can restore a clone file parent (that has been lost or corrupted) to its clone file tree by analyzing information about the clone file parent in clone management table 304 (paragraph 43). The metadata image includes entries for directories of file system (paragraphs 45-47).  
In this case: the metadata image of file inode numbers in entries 50 is represented a compilation of object identifiers.  The file inode numbers in entries 50 are represented as object identifiers.  The clone file parent of the file system or the directory structure of directories for the file system 4  is represented as the initial baseline of the file system;
 “instructions to receive an indication to identify file system objects of a file system for generating an initial baseline of the file system” as operations to receive a request to identify files of a file system for generating a directory structure of directories of the file system (paragraphs 45-47; fig. 7).;
inodes; inode table (metadata image that contains inodes is represented as inode table; inodes: abstract, paragraphs 15, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Berman’s system to Bender’s system in order to  to protect the file system by copying files of file system to the backup media when file system is corrupted,  the system can restore a point-in-time image of the file system from a backup, to allow a rapid restoring of large file systems, and further to improve techniques for backup and restore of objects in a file system. 

As to claims 4, 16, Bender and Berman teach the claimed limitation “wherein the service to which the compilation is provided is a replication service of a disaster recovery system, and the initial baseline generated by the replication service is a baseline replication of the file system objects corresponding to the object identifiers of the compilation” as backup restore system or backup server as the service to which the metadata image is provided (Berman: paragraph 15) is a replication service of the disaster restore system  (Berman: fig. 1, paragraphs 5, 7, 31, 52).  The file system metadata image (inode data) of file inode numbers as a compilation of object identifiers included in entries as attributes to the backup server as a service (Berman: paragraphs 38-39, 42) that create a directory structure of directories for file system using the metadata image as compilation.  The metadata image includes entries for directories of file system (Berman: paragraph 45).   Backup and restore server 303 can restore a clone file child (that has been lost or corrupted) to its clone file parent in a clone file tree by analyzing information about the clone file child in clone management table 304 (Bender: paragraph 42).  

Claim 12 has the same claimed limitation subject matter as discussed in claim 1; thus claim 12 is rejected under the same reason as discussed in claim 1.  In addition, Bender and Berman further teach limitation “a processing resource; and a non-transitory machine readable medium storing instructions executable by the processing resource to” as computer node is a file server  (Bender: paragraphs 32, 34, fig. 2) as a processing resource; and a non-transitory machine readable medium storing instructions executable by computer node (Bender: paragraphs 52-53) and  backup server as processing resource; and memory storing functions executable by primary system (Berman: fig. 1, paragraphs 37, 55).

As to claim 13, Bender, Berman teach the claimed limitation “a physical storage medium on which the file system is stored” as a memory as a physical storage medium on which file system is stored (Berman: fig. 1, paragraphs 31, 36-37; Bender: paragraphs 52-54).

Claims 2, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua and further in view of Duttagupta et al (or hereinafter “Du”) (US 20190034507) and Brockway et al (or hereinafter “Brock”) (US 20110093471). 

As to claims 2,14, Bender, Berman teaches the claimed limitation  “wherein the service is to generate the initial baseline of the file system using the compilation or wherein the non-transitory machine readable medium stores instructions corresponding to the service and executable by the processing resource to generate the initial baseline of the file system using the compilation” as the non-transitory machine readable medium stores instructions corresponding to the service and executable by the processing resource to generate the parent of the file system using the metadata table that is not compilation (Bender: paragraphs 6, 44-47).  A backup server as service is to generate the directory structure of file system using the metadata image as compilation (Berman: fig. 7, paragraphs 45-47).  
Bender does not explicitly teach the claimed limitation “instead of using a list of object identifiers produced by walking a namespace of the file system”.
Brock teaches the claimed limitation “wherein the service is to generate the initial baseline of the file system using the compilation instead of using a list of object identifiers produced by walking a namespace of the file system or 
to generate the initial baseline of the file system using the compilation instead of using a list of object identifiers produced by walking a namespace of the file system” as the system creates an archive copy or copies 130 of their data from an original data set without using primary system resources such as resources near or located within the file system 110, (e.g., by creating the archive copy of the data from the secondary copies 122, 124, 126) (paragraphs 59-60).  The primary system resources are not a list of object identifiers.  
Du teaches the claimed limitation “a list of object identifiers produced by walking a namespace of the file system” as creating a list of object identifiers by walking a tree data structure of file system (paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Brock’s teaching and Du’s teaching to Bender’s system in order to permit faster recovery of a client, to prevent loss of data in the event a problem occurs with the data stored in primary storage and further to provide a faster and efficient way to replicate data.

Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua and further in view of Atkin et al (US 20090228511).
As to claims 3, 15, Bender does not explicitly teach the claimed limitation wherein the non-transitory machine readable medium stores instructions executable by the processing resource to exclude from the compilation object identifiers associated with inodes having time attributes that do not comply with a time boundary of the initial baseline specified in the indication or 
instructions to exclude, from the compilation, object identifiers associated with inodes having time attributes that do not comply with a time boundary of the initial baseline specified in the indication.
However, Bender teaches inodes having time attributes (figs. 4-5, paragraph 35, 45) and receiving a request as an indication (fig. 13).  Berman teaches a backup server as service is to generate the directory structure of file system using the metadata image of inode numbers as object identifiers (Berman: fig. 7, paragraph 45).  
Atkin teaches discard, from metadata tree 400 metadata as complilation, objects associated with inodes 408, 410 (fig. 4, paragraphs 45, 49) having timestamps greater than timestamp of suberblock version specified in the metadata operations as an indication (figs. 4-5, paragraphs 49, 51-54). In particularly, in step 504, metadata operations are received at metadata cache 116.  Such metadata operations may include a new version of a superblock, such as superblock 416 of FIG. 4.  The new version of the superblock is based on a bottom up write of file system 108 by commit server 112.  Commit server 112 processes this metadata in batches according to timestamp order.  The commit server 112 generates a superblock (e.g., root block) timestamp for the batch that is the timestamp of the newest piece of metadata in the batch.  The commit server 112 writes the modified blocks in file system 108 from the bottom up according to the tree of file system 108 as discussed above.  The superblock of file system 108 is necessarily the last block written and is passed to the metadata cache 116 at an appropriate time (e.g., when fetched) (paragraph 51).
In step 506, metadata objects are designated as stale, as appropriate based on the timestamp of the received superblock.  That is, any dirty metadata objects with a timestamp that is older than the received superblock's timestamp is designated as stale (paragraph 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Atkin’s teaching to Bender’s system in order to allow concurrent modifications to different parts of the tree in order to offer better performance and further to reduce in storage requirements makes systems useful for high capacity storage.  

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua and further in view of Collins et al (or hereinafter “Collins”) (US 20150339314)
As to claims 5, 17, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is an archival service, and the initial baseline generated by the archival service is an initial checksum baseline of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches backup server to which the metadata image is provided is archival service (Berman: fig. 1, paragraphs 15, 44-45) and the directory structure as the initial baseline generated by the backup server is structure of the file system files corresponding to inode numbers of the metadata image (Berman: paragraphs 44-45, figs. 2-5, 7, 44-45).  The directory structure is not an initial checksum baseline.
Collins teaches the claimed limitation “an initial checksum baseline of the file system objects” a checksum version of file system hierarchy of objects as an initial checksum baseline of the file system objects that include entries processed based on checksum (paragraphs 64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Collins’s teaching to Bender’s system in order to increase data storage efficiency of a replication system includes receiving an update to a file system.

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua and further in view of Ignatius (US 20150242284)
As to claims 5, 17, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is an archival service, and the initial baseline generated by the archival service is an initial checksum baseline of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches backup server to which the metadata image is provided is archival service (Berman: fig. 1, paragraphs 15, 44-45) and the directory structure as the initial baseline generated by the backup server is structure of the file system files corresponding to inode numbers of the metadata image (Berman: paragraphs 44-45, figs. 2-5, 7, 44-45).  The directory structure is not an initial checksum baseline.
Ignatius teaches the claimed limitation “an initial checksum baseline of the file system objects” as a checksum backup of file system elements (paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Ignatius’s system to Bender’s system in order to allow a user restore a version of file or file system when computer system is crashed.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua and further in view of Allen (US 10089373).
As to claim 6, Bender does not explicitly teach the claimed limitation “ wherein the service to which the compilation is provided is metadata scraping service”.
Berman teaches backup server to which metadata image is sent is backup service (Berman: paragraphs 15, 45) that is not metadata scraping service.  Allen teaches metadata replication system includes an ingester that scrapes or receives service data including metadata values for service objects from various services.(abstract, col. 3, lines 65-67; col. 4, lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Allen’s teaching to Bender’s system in order to replicate a portion of the metadata values through a write intake to a storage cluster and further to provide approaches to replicating service metadata in a scalable manner on a wide scale and enabling that metadata to be available to clients for query access. 

Claims 6, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Berman and Gua  and further in view of Borthakur et al (or hereinafter “Borth”) (US 20060059204).
As to claim 6, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is metadata scraping service”.
Berman teaches backup server to which the image is provided is backup service (Berman: paragraph 15).  The backup service is not metadata scraping service. Bo teaches an index of file system files as a metadata index of the file system objects that is created includes names of files and is represented (paragraph 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Bo’s teaching to Bender’s system in order to quickly identify file system content satisfying the given search pattern, and to provide the names of files satisfying the given search pattern.
 As to claim 18, Bender does not explicitly teach the claimed limitation “wherein the service to which the compilation is provided is metadata scraping service, the initial baseline generated by the metadata 9072080216/509470 5scraping service is a metadata index of the file system objects corresponding to the object identifiers of the compilation”.
Berman teaches the claimed limitations:
 “wherein the service to which the compilation is provided is metadata scraping service” as backup server to which the image is provided is backup service (Berman: paragraph 15).  The backup service is not metadata scraping service;
“the initial baseline generated by the metadata 9072080216/509470 5scraping service is a metadata index of the file system objects corresponding to the object identifiers of the compilation” as the directory structure of file system is generated by the backup server is directory structure of files corresponding  inode numbers of the metadata image as object identifiers (Berman: figs. 2-4, 7, paragraphs 38, 42, 45).  The directory structure of file system is not a metadata index.
Borth teaches the claimed limitations:
 “metadata scraping service” as an index of file system files as a metadata index of the file system objects that is created includes names of files and is represented (paragraph 62);
“a metadata index of the file system objects” as a search engine for constructing index (paragraph 7) as metadata scraping service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Berman’s teaching and Borth’s teaching to Bender’s system in order to improve search performance, some search technologies employ indexing of the target data to be searched (e.g., file data), through which desired content may be more readily accessed. quickly identify file system content satisfying the given search pattern, and to provide the names of files satisfying the given search pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (or hereinafter “Zhang”) (US 20190243728).







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169